Citation Nr: 0336850	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-20 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).

3.  Eligibility to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to October 
1985.  He died on May [redacted], 1993.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Houston, Texas.  The RO denied entitlement to service 
connection for the cause of the veteran's death; entitlement 
to DIC benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 2002); and eligibility to DEA benefits under 
Chapter 35 of Title 38 of the United States Code.

In June 2003, the appellant provided oral testimony at a 
videoconference hearing held at the VA Medical Center in San 
Antonio, Texas, and conducted by the undersigned Veterans Law 
Judge sitting in Washington, DC.  A transcript of the hearing 
has been associated with the claims file.

The Board had imposed a temporary stay on the adjudication of 
38 U.S.C.A. § 1318 claims like this one before the Board, 
inasmuch as the veteran was not rated totally disabled for 
the statutory period.  

The stay was imposed in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit (CAFC) 
in its decision in National Organization of Veterans' 
Advocates, Inc. (NOVA) v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  

In that decision the CAFC directed VA to conduct expedited 
rulemaking that would either explain why certain regulations 
- 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 - are inconsistent 
on the "hypothetical entitlement" issue, or revise the 
regulations so that they are consistent.  

In a document published in the Federal Register on April 5, 
2002, VA amended the provisions of 38 C.F.R. § 20.1106 to add 
an exception in order to clarify that this rule does not 
apply to claims for "enhanced" DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2), effective May 6, 2002.  See 67 Fed. Reg. 16,309 
(Apr. 5, 2002).  

The CAFC revised the stay order to state that VA should 
process all DIC claims under 38 U.S.C.A. §§ 1311(a)(2) and 
1318 except where the survivor seeks to reopen a claim on 
grounds of new and material evidence.  NOVA v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

In light of the above, the temporary stay on the adjudication 
of certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, was lifted.  See Chairman's Memorandum No. 01-03-
09 (April 8, 2003).

The record reflects that VA had previously adjudicated the 
issue of service connection for the cause of the veteran's 
death two times.  In an August 1993 rating decision, the RO 
denied service connection for the cause of the veteran's 
death.  In a June 1999 letter, the RO found that no new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.

The Board does not have jurisdiction to consider a claim that 
has been previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must first find that new and material evidence has 
been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 
(1999).  

Therefore, although the RO reviewed the claim regarding the 
cause of the veteran's death on a de novo basis, the issue 
regarding the cause of the veteran's death is as stated on 
the title page.

The Board has duly considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

As there remains additional development of the claim of 
service connection for the cause of the veteran's death and 
because the claim is being remanded, discussion of the 
Board's duty to assist in light of the VCAA is premature at 
this time.  

Moreover, the Board need not discuss the limited application 
of the VCAA in the new and material evidence claim, given the 
favorable disposition of that issue as decided herein.

The following issues are addressed in the remand portion of 
this decision: entitlement to service connection for the 
cause of the veteran's death; entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002); 
and eligibility to DEA benefits under Chapter 35 of Title 38 
of the United States Code.  

Those issues are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a June 1999 determination, the RO found that no new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for the cause of the 
veteran's death, and notified the appellant; she did not 
appeal that determination.

2.  The additional evidence added to the record since the 
June 1999 determination bears directly and substantially upon 
the specific matter under consideration; is not cumulative or 
redundant; and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the June 1999 determination wherein 
the RO denied reopening of the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and the appellant's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 3.160, 20.302, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence that was of record prior to the June 1999 
determination, wherein the RO denied reopening of the claim 
of entitlement to service connection for the cause of the 
veteran's death, is reported in pertinent part below.

The service medical records reflect that in July 1972 the 
veteran was hospitalized for a gastric obstruction of unknown 
etiology.  In 1973 and 1974, he continued to be treated for 
gastrointestinal symptomatology.  A blood workup apparently 
done in 1973 was negative for a hepatitis-associated antigen.  
A January 1975 annual physical examination shows the 
diagnoses included stomach problems.  

In May 1982, the veteran complained of epigastric burning 
pain, nausea and vomiting, and reported that he had had 
similar symptoms intermittently since 1974.  An upper 
gastrointestinal (UGI) series showed multiple erosions in the 
antrum compatible with antritis, and the impression from a 
subsequent endoscopy was moderate antritis.  An ultrasound of 
the right upper quadrant revealed normal gallbladder, hepatic 
ducts and pancreas.  The recommendations included abstaining 
from alcohol.  In June 1982, the veteran returned for a 
follow-up evaluation of his gastrointestinal symptomatology.  
He reported that he had had no symptomatology since his last 
visit and that he had abstained from use of alcohol.  The 
doctor opined that the symptoms were probably related to 
alcohol abuse.   

On the June 1985 retirement examination the veteran denied 
having had gastrointestinal symptomatology or hepatitis.  
Neither a gastrointestinal disorder nor carcinoma were 
diagnosed.

On a January 1986 VA examination neither a gastrointestinal 
disorder nor carcinoma were diagnosed.

The veteran's death certificate reflects that the immediate 
cause of death was cholangiocarcinoma, metastatic to the 
liver, and that the approximate interval between the onset of 
the disorder and death was 14 months.

The evidence submitted subsequent to the June 1999 
determination is reported in pertinent part below.

Records from an Army Medical Center show that in December 
1991 a computed tomography (CT) scan of the abdomen revealed 
a liver lesion.  The assessments were liver lesion and rule 
out carcinoma.  

In February 1992, the veteran was hospitalized at that 
facility and underwent an exploratory laparotomy with a liver 
biopsy.  It was indicated that the veteran had no history of 
hepatitis B and that he was a recovering alcoholic.  It was 
noted that final tissue pathology was pending upon dictation 
on the narrative summary of hospitalization, but that the 
frozen section diagnosis was well-differentiated 
adenocarcinoma, with cholangiocarcinoma favored to histology, 
but adenocarcinoma of the gallbladder could not be ruled out.  
The discharge diagnoses included unresectable liver tumor, 
adenocarcinoma.  

In January 1993, the veteran was again hospitalized at that 
facility and underwent an endoscopic retrograde 
cholangiopancreatography with a right hepatic duct stent 
replacement.  The discharge diagnoses included 
cholangiocarcinoma in the gallbladder, metastatic to the 
liver.

In October 2002, the appellant submitted two medical 
treatises.  Those treatises state that in Asian countries, 
infection by liver flukes has been linked to 
cholangiocarcinoma.  One of those treatises also indicates 
that dioxin can cause that cancer.  That treatise notes that 
cirrhosis may lead to bile duct cancer with cirrhosis caused 
by long-standing sclerosing cholangitis being the most likely 
type of cirrhosis to cause that type of cancer.

At the June 2003 hearing, the representative presented 
various theories of entitlement to service connection for the 
cause of the veteran's death.  Transcript.



Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 2002).  See 38 
C.F.R. § 3.104(a).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See id.  When a claim to reopen is presented under 
section 5108, the Secretary must first determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett, 83 F.3d at 1383.
New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-46 (Fed. Cir. 2000) 
(upholding the first two prongs of the Colvin new and 
materiality test, while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  See 38 C.F.R. § 3.156(a) (2003).  
However, this change in the law is not applicable in this 
case because the veteran's claim was filed prior to August 
29, 2001, the effective date of the amendment.  See 66 Fed. 
Reg. 45,620, 45,629 (August 29, 2001).


General Service Connection

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310; 38 
C.F.R. § 3.312.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The United 
States Court of appeals for Veterans Claims (CAVC) has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309.  

If not shown in service, service connection may be granted 
for a malignant tumor if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.


Specific Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).  

The last date on which such a veteran shall be presumed to 
have been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).



If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, type II diabetes mellitus, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  

Specifically, the Secretary has determined that a presumption 
of service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for hepatobiliary cancer.  See id at 27,632.  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the CAFC has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  


Cause of Death

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

As stated above, a disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Notwithstanding the foregoing, service connection may 
be granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  




The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  

It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).


Analysis

The medical treatises are new and material evidence.  These 
treatises suggest that the veteran's cause of death could 
have been related to environmental factors in Vietnam - 
exposure to Agent Orange and infection by liver fluke.

This additional evidence bears directly and substantially 
upon the specific matter under consideration; is not 
cumulative or redundant; and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156.  

Therefore, the claim of entitlement to service connection for 
the cause of the veteran's death is reopened.  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death, the appeal is granted to this 
extent.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2003).

Although the RO provided the appellant with a development 
letter in May 2002 on the issue of service connection for the 
cause of the veteran's death, the RO did not provide her with 
a development letter consistent with the notice requirements 
of the VCAA on the issue of entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 and 
eligibility for DEA benefits under Chapter 35 of Title 38 of 
the United States Code, as clarified by Quartuccio, supra.

Inasmuch as the case must be remanded to the VBA AMC for the 
above-mentioned reason, the VBA AMC will be asked to 
accomplish additional necessary development - obtaining 
records.
The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should obtain any 
temporary claims file for the veteran 
from the RO.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
her of the evidence and information 
necessary to substantiate her claims and 
inform her whether she or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  
A record of her notification must be 
incorporated into the claims file.

4.  The VBA AMC should ask the appellant 
to provide the following: the date or 
approximate date of the decision(s) 
sought to be attacked collaterally, or 
otherwise provide sufficient details as 
to identify clearly the subject prior 
decision(s), and must indicate how, based 
on the evidence of record and the law at 
the time of the decision(s) being 
attacked, the veteran would have been 
entitled to prevail so as to have been 
receiving a total disability rating for 
ten years immediately preceding his 
death.  See Cole v. West, 13 Vet. App. 
268, 277 (1999).

5.  The VBA AMC should ask the appellant 
to identify all sources of treatment or 
evaluation, VA and non-VA, of treatment 
or evaluation of the veteran for any 
gastrointestinal symptomatology, to 
include hepatitis and cholangiocarcinoma, 
for the period from October 1985 to the 
date of his death.  After obtaining any 
necessary authorization, the VBA AMC 
should obtain any medical records not 
currently on file.  Regardless of the 
appellant's response, the VBA AMC should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.  In any 
event, the VBA AMC should obtain all 
records from the Brooke Army Medical 
Center at Fort Sam Houston in San 
Antonio, Texas, from October 1985 to May 
1993, including all reports of biopsies, 
such as the liver biopsy performed in 
February 1992.
6.  The VBA AMC should contact the 
National Personnel Records and obtain any 
additional service medical records for 
the veteran.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the VBA AMC must review the 
claims file and ensure that all VCAA 
notice and development obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), Veterans Benefits Act of 
2003, Pub. L. 108-183 ,§ 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified 
at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.

8.  After the development requested above 
has been completed to the extent 
possible, the VBA AMC should readjudicate 
the issues on appeal under a broad 
interpretation of the applicable 
regulations and CAVC decisions, with 
consideration of clear and unmistakable 
error in a prior rating decision(s), 
38 C.F.R. §§ 3.307, 3.309, and 3.22 
(2003), and Cole, supra, if/as 
warranted/applicable.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA AMC.



                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



